Exhibit 10.14
EXECUTION COPY






This Term Loan Pledge and Security Agreement is subject to the terms and
provisions of the Intercreditor Agreement dated as of July 18, 2016 (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as agent for the Term Loan Secured Parties referred
to therein, JPMorgan Chase Bank N.A., as agent for the ABL Secured Parties
referred to therein (the “ABL Representative”), and each of the Loan Parties
referred to therein.




TERM LOAN PLEDGE AND SECURITY AGREEMENT


THIS TERM LOAN PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
is entered into as of July 18, 2016 by and among Global Brass and Copper, Inc.,
a Delaware corporation (“Borrower”), Global Brass and Copper Holdings, Inc., a
Delaware corporation (“Holdings”), the entities listed on the signature pages
hereto (Borrower, Holdings and such listed entities, collectively, the “Initial
Grantors”), and any additional entities which become parties to this Security
Agreement by executing a Security Agreement Supplement hereto in substantially
the form of Annex I hereto (such additional entities, together with the Initial
Grantors, each a “Grantor”, and collectively, the “Grantors”), and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent (the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below).


PRELIMINARY STATEMENT


The Grantors, the Administrative Agent, and the Lenders are entering into a Term
Loan Credit Agreement dated as of July 18, 2016 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Each Grantor is entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to Borrower under the Credit Agreement
and to secure the Secured Obligations that it has agreed to guarantee pursuant
to Article X of the Credit Agreement.


ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.


1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:







--------------------------------------------------------------------------------




“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.


“CFC” means any existing or future direct or indirect subsidiary of a Grantor
that is a controlled foreign corporation for purposes of section 957 of the
Code; provided that no Person that is a Domestic Subsidiary of any Grantor on
the Effective Date shall be a CFC.


“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.


“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).


“Collateral Report” means any certificate (including any Borrowing Base
Certificate (as defined in the ABL Credit Agreement) delivered to the ABL
Administrative Agent pursuant to the ABL Credit Agreement), report or other
document delivered by any Grantor to the Administrative Agent or any Lender with
respect to the Collateral pursuant to any Loan Document.


“Collection Account” shall have the meaning set forth in Section 7.1(b).


“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim specifically described in
Exhibit J.


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such


2

--------------------------------------------------------------------------------




Loan Party’s funds, the Administrative Agent and the ABL Representative (if
applicable) with respect to collection and control of all deposits and balances
held in a Deposit Account maintained by such Loan Party with such banking
institution.


“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Documents” shall have the meaning set forth in Article 9 of the UCC.


“Effective Date” means the date of the Credit Agreement.


“Equipment” shall have the meaning set forth in Article 9 of the UCC.


“Event of Default” means an event described in Section 5.1.


“Excluded Accounts” shall mean (a) Deposit Accounts containing at all times less
than $1,000,000 for each such Deposit Account or $1,000,000 in the aggregate of
all such Deposit Accounts and the fair market value of all Pledged Collateral
held in Securities Accounts set forth in clause (b); provided that no Deposit
Account that receives remittances or any other payments from Account Debtors
shall be an Excluded Account, (b) Securities Accounts containing Pledged
Collateral with a fair market value all at of less than $1,000,0000 for each
such Securities Account or $1,000,000 in the aggregate for all such Securities
Accounts and the Deposit Accounts set forth in clause (a), (c) the Existing
Commodity Accounts, (d) accounts used solely as zero balance accounts which
funds are swept daily into a Deposit Account that is not an Excluded Account at
the end of each Business Day, (e) any Deposit Account or Securities Account
utilized solely for cash collateral pursuant to Section 6.02(j) of the Credit
Agreement and (f) those accounts utilized solely for making payroll or employee
benefit related payments, including, without limitation, for solely for
segregating 401(k) contributions or contributions to an employee stock purchase
plan or funding other employee health and benefit plans.


“Excluded Property” means, with respect to any Grantor,


(a)
Equity Interests in any CFC or Excluded Domestic Holding Company directly owned
by any Grantor representing in excess of 65% of the total issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of such CFC or Excluded Domestic Holding Company;

(b)
Equity Interests in any Excluded Subsidiary;

(c)
any and all assets of each Excluded Subsidiary and each CFC;

(d)
any rights or interests in any contract, lease, sublease, permit, license,
charter or similar agreement covering real, intangible or personal property, as
such, if under the terms of such contract, lease, sublease, permit, license,
charter or similar agreement, or applicable law with respect thereto, the valid
grant of a security interest or Lien therein to Administrative Agent is
prohibited (or would render such contract, lease, sublease, permit, license,
charter or similar agreement cancelled, invalid or unenforceable) and such
prohibition has not been or is not waived or the consent of the other party to
such contract, lease, sublease, permit, license, charter or similar agreement
has not been or is not otherwise obtained or under applicable law such
prohibition cannot be waived; provided, that, the foregoing exclusion shall in
no way be construed (x) to apply if any such prohibition is unenforceable under
Sections 9-406, 9-407 or 9-408 of the UCC or other applicable law or (y) so as
to limit,



3

--------------------------------------------------------------------------------




impair or otherwise affect Administrative Agent’s unconditional continuing
security interests in and Liens upon any rights or interests of any Grantor in
or to monies due or to become due under any such contract, lease, permit,
license, charter or similar agreement; provided, further that such contract,
lease, sublease, permit, license, charter or similar agreement will cease to be
Excluded Property and will become subject to the Lien granted hereunder,
immediately and automatically, at such time as the granting of a Lien hereunder
is no longer prohibited;
(e)
any property to the extent the grant or maintenance of a Lien on such property
is prohibited by any applicable Requirement of Law or would require a consent
not obtained of any Governmental Authority pursuant to applicable Requirements
of Law (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC); provided that, immediately upon the ineffectiveness,
lapse or termination of such prohibition or the granting of such consent, such
property shall automatically constitute Collateral;

(f)
any contract, instrument, lease, license, agreement or other document to the
extent that the grant of a security interest therein would result in a
violation, breach, termination (or a right of termination) or default under such
contract, instrument, lease, license, agreement or other document (other than to
the extent such violation or breach, termination (or right of termination) or
default would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC); provided that, immediately
upon the condition causing such violation, breach, termination (or right of
termination) or default ceasing to exist (whether by ineffectiveness, lapse,
termination or consent), such assets shall automatically constitute Collateral
(but only to the extent such assets do not otherwise constitute Excluded
Property hereunder);

(g)
any interests in joint ventures and non-wholly-owned Subsidiaries which may not
be pledged without the consent of one or more third parties other than any
Subsidiary of the Borrower (after giving effect to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC); provided that, immediately
upon the ineffectiveness, lapse or termination of such prohibition or the
granting of such third-party consent, such assets shall automatically constitute
Collateral (but only to the extent such assets do not otherwise constitute
Excluded Property hereunder);

(h)
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant, attachment or enforcement of a security interest
therein would, under applicable federal law, impair the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications;

(i)
assets owned by any Grantor that is subject to a Lien securing purchase money
indebtedness or Capital Lease Obligations permitted to be incurred pursuant to
Section 6.01 of the Credit Agreement, for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for such
purchase money indebtedness) prohibits the creation of any other Lien on such
assets; and

(j)
any Indebtedness owned by any Loan Party where the obligor is a Foreign
Subsidiary or an Excluded Domestic Subsidiary.



4

--------------------------------------------------------------------------------




 “Excluded Subsidiary” means any Subsidiary that is a direct or indirect
Subsidiary of a CFC or any CFC of a Excluded Domestic Holding Company.
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“Existing Commodity Accounts” shall mean those Securities Accounts set forth on
Exhibit B on the Effective Date.


“Fixtures” shall have the meaning set forth in Article 9 of the UCC.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.


“Instruments” shall have the meaning set forth in Article 9 of the UCC.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.


“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement (other than Excluded
Property).


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.




5

--------------------------------------------------------------------------------




“Securities Account” shall have the meaning set forth in Article 8 of the UCC.


“Security” shall have the meaning set forth in Article 8 of the UCC.


“Secured Party” shall have the meaning set forth in the Credit Agreement.


“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located, but excluding Excluded
Property (all of which will be collectively referred to as the “Collateral”),
including:


(i)all Accounts;


6

--------------------------------------------------------------------------------






(ii)all Chattel Paper;
(iii)all Copyrights, Patents and Trademarks;
(iv)
all Documents;

(v)
all Equipment;

(vi)
all Fixtures;

(vii)
all General Intangibles;

(viii)
all Goods;

(ix)
all Instruments;

(x)
all Inventory;

(xi)
all Investment Property;

(xii)
all cash or cash equivalents;

(xiii)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiv)
all Deposit Accounts with any bank or other financial institution;

(xv)
all Commercial Tort Claims; and

(xvi)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;



to secure the prompt and complete payment and performance of the Secured
Obligations.




ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement or as the Exhibits are otherwise updated from time
to time in accordance with this Security Agreement), to the Administrative Agent
and the Lenders that:


3.1.    Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral owned by it and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens permitted under Section 4.1(e), and has requisite power and
authority to grant to the Administrative Agent the security interest in the
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement has been duly authorized by proper corporate or limited
liability company proceedings of such Grantor, as applicable, and this Security
Agreement constitutes a legal valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, subject to


7

--------------------------------------------------------------------------------




applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
When financing statements have been filed in the appropriate offices against
such Grantor in the locations listed on Exhibit H, the Administrative Agent will
have a fully perfected first priority security interest in that Collateral owned
by such Grantor in which a security interest may be perfected by filing, subject
only to Liens permitted under Section 4.1(e).


3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.


3.3.    Principal Location. Such Grantor’s mailing address, which shall be its
address for notices and other communications provided for herein and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A;
such Grantor has no other places of business except those set forth in Exhibit
A.


3.4.    Collateral Locations. All of such Grantor’s locations where Collateral
is located are listed on Exhibit A. All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5.    Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit B.


3.6.    Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.


3.7.    Letter-of-Credit Rights and Chattel Paper. Exhibit C (as updated from
time to time by the Grantors) lists all Letter-of-Credit Rights and Chattel
Paper having a face amount in excess of $250,000 owned by any of the Grantors.
All action by such Grantor necessary or reasonably desirable to protect and
perfect the Administrative Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected first priority security interest (or a
security interest with the priority required by the Intercreditor Agreement for
so long as the Intercreditor Agreement is in effect) in the Collateral listed on
Exhibit C, subject only to Liens permitted under Section 4.1(e). Such Grantor
has not pledged, assigned or delivered any letter of credit or Chattel Paper to
any third party other than the Administrative Agent.


3.8.    Accounts and Chattel Paper.


(a)Each Grantor will, and will cause each Subsidiary to, (a) keep proper books
of record and accounts in a manner which is in compliance with the most recent
SEC guidelines and regulations with respect to its business and activities and
(b) permit any representatives designated by the Administrative Agent (or if an
Event of Default has occurred and is continuing, any Lender) (including
employees of the Administrative Agent, any Lender or any consultants,
accountants,


8

--------------------------------------------------------------------------------




lawyers, agents and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to conduct at such
Grantor’s premises field examinations of such Loan Party’s assets, liabilities,
books and records, including examining and making extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.


(b)With respect to its Accounts listed in the most recent Collateral Report as
an Eligible Account (as defined in the ABL Credit Agreement), (i) [reserved];
(ii) all Accounts represent bona fide sales of Inventory or rendering of
services to Account Debtors in the ordinary course of such Grantor’s business
and are not evidenced by a judgment, Instrument or Chattel Paper; (iii) there
are no setoffs, claims or disputes existing or asserted with respect thereto and
such Grantor has not made any agreement with any Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the full amount thereof, any release of any Account Debtor from liability
therefor, or any deduction therefrom except a discount or allowance allowed by
such Grantor which have been adjusted in such Collateral Report; (iv) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair the validity or enforceability thereof or could reasonably be expected to
materially reduce the amount payable thereunder as shown on such Collateral
Report with respect thereto which have not otherwise been disclosed or accounted
for in such Collateral Report; (v) such Grantor has not received any notice of
regarding the commencement of a bankruptcy or insolvency proceeding against any
Account Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (vi) such Grantor has no knowledge that any Account
Debtor has become insolvent or is generally unable to pay its debts as they
become due which has not been adjusted for or disclosed in such Collateral
Report.


(c)In addition, with respect to all of its Accounts, (i) such Accounts are
deemed Accounts in accordance with GAAP; (ii) no payments have been or shall be
made thereon except payments immediately delivered to a Collateral Deposit
Account as required pursuant to Section 7.1; and (iii) to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.


3.9.    Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report as of the date of such Collateral Report, (a)
such Inventory (other than Inventory in transit in the ordinary course of
business) is located at one of the locations set forth on Exhibit A (as updated
from time to time pursuant to Section 4.17 or the most recent Collateral
Report), (b) [reserved], (c) such Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for Liens permitted
under Section 4.1(e), (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is of good and merchantable quality, free from
any defects, (e) [reserved], (f) such Inventory has been produced in all
material respects in accordance with the Federal Fair Labor Standards Act of
1938, as amended, and all rules, regulations and orders thereunder and (g) the
completion of manufacture, sale or other disposition of such Inventory by the
Administrative Agent following an Event of Default shall not require the consent
of any Person and shall not constitute a breach or default under any contract or
agreement to which such Grantor is a party or to which such property is subject.


3.10.    Intellectual Property. Such Grantor does not have any ownership
interest in, or title to, any issued Patent, registered Trademark or registered
Copyright or any application for any of the foregoing except as set forth in
Exhibit D. This Security Agreement is effective to create a valid and continuing
Lien and, upon filing of appropriate financing statements in the offices listed
on Exhibit H and this Security Agreement with the United States Copyright Office
and the United States Patent and


9

--------------------------------------------------------------------------------




Trademark Office, fully perfected first priority security interests (or a
security interest with the priority required by the Intercreditor Agreement for
so long as the Interecreditor Agreement is in effect) in favor of the
Administrative Agent on such Grantor’s Patents, Trademarks and Copyrights, such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from such Grantor; and all reasonable action
necessary to protect and perfect the Administrative Agent’s Lien on such
Grantor’s Patents, Trademarks or Copyrights shall have been duly taken or shall
be in process.


3.11.    Filing Requirements. No individual piece of Equipment with a fair
market value in excess of $250,000 is covered by any certificate of title,
except for the vehicles and other Equipment described in Part I of Exhibit E.
None of the Collateral with a fair market value in excess of $1,000,000 owned by
it is of a type for which security interests or liens may be perfected by filing
under any federal statute except for (a) the Equipment described in Part II of
Exhibit E and (b) Patents, Trademarks and Copyrights held by such Grantor and
described in Exhibit D.


3.12.    No Financing Statements, Security Agreements. No valid financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party, (b) naming the ABL Representative on behalf of the ABL
Secured Parties (as defined in the Intercreditor Agreement) as the secured party
and (c) as permitted by Section 4.1(e); provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 4.1(e).


3.13.    Pledged Collateral.


(a)Exhibit G sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor. Such Grantor is the direct, sole beneficial owner and
sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for any Liens permitted by
Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non‑assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all such Pledged Collateral held by a
securities intermediary is covered by a control agreement among such Grantor,
the securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control and (iv) all Pledged Collateral which
represents Indebtedness in a principal amount in excess of $500,000 individually
or $1,000,000 in the aggregate, owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.


(b)In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or


10

--------------------------------------------------------------------------------




commitments of any character whatsoever (A) exist relating to such Pledged
Collateral or (B) obligate the issuer of any Equity Interest included in the
Pledged Collateral to issue additional Equity Interests, and (iii) no consent,
approval, authorization, or other action by, and no giving of notice, filing
with, any governmental authority or any other Person is required for the pledge
by such Grantor of such Pledged Collateral pursuant to this Security Agreement
or for the execution, delivery and performance of this Security Agreement by
such Grantor, or for the exercise by the Administrative Agent of the voting or
other rights provided for in this Security Agreement or for the remedies in
respect of the Pledged Collateral pursuant to this Security Agreement, except as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally.


(c)Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness in a principal
amount in excess of $500,000 individually or $1,000,000 in the aggregate, owed
to such Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.




ARTICLE IV
COVENANTS


From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement or as the
Exhibits are otherwise updated from time to time in accordance with this
Security Agreement) and thereafter until this Security Agreement is terminated
pursuant to the terms hereof, each such additional Grantor agrees that:


4.1.    General.


(a)Collateral Records. Each Grantor will, and will cause each Subsidiary to, (a)
keep proper books of record and accounts in a manner which is in compliance with
the most recent SEC guidelines and regulations with respect to its business and
activities and (b) permit any representatives designated by the Administrative
Agent (or if an Event of Default has occurred and is continuing, any Lender)
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
conduct at such Grantor’s premises field examinations of such Grantor’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.


(b)Authorization to File Financing Statements; Ratification. Such Grantor hereby
authorizes the Administrative Agent to file, and if requested will deliver to
the Administrative Agent, all financing statements and other documents and take
such other actions as may from time to time be requested by the Administrative
Agent in order to maintain a first priority perfected security interest (or at
any time when the Intercreditor Agreement is in effect, a perfected security
interest with the priority required pursuant thereto) in and, if applicable,
Control of, the Collateral owned by such Grantor, in each case subject to Liens
permitted by Section 4.1(e). Any financing statement filed by


11

--------------------------------------------------------------------------------




the Administrative Agent may be filed in any filing office in any UCC
jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all assets of
the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
of such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (B) in
the case of a financing statement filed as a fixture filing or indicating such
Grantor’s Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Such
Grantor also agrees to furnish any such information described in the foregoing
sentence to the Administrative Agent promptly upon request.


(c)Further Assurances. Such Grantor will, if reasonably requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all actions reasonably necessary to defend
title to the Collateral against all persons and to defend the security interest
of the Administrative Agent in its Collateral and the priority thereof against
any Lien not expressly permitted hereunder.


(d)Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.


(e)Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) Liens permitted pursuant to Section 6.02 of the
Credit Agreement.


(f)Other Financing Statements. Such Grantor will not authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) as permitted by Section 4.1(e). Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in favor of the Administrative
Agent pursuant to this Security Agreement or any other Loan Document without the
prior written consent of the Administrative Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the UCC.


(g)Locations. Such Grantor will not change its principal place of business or
chief executive office from the location identified on Exhibit A, other than as
permitted by the Credit Agreement


(h)Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral except where
the failure to perform or comply would be reasonably likely to result in
Material Adverse Effect.


4.2.    Receivables.


12

--------------------------------------------------------------------------------








(a)Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that such Grantor may take any such action
listed above in accordance with its reasonable business judgment.


(b)Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, the amounts due or hereafter due to such Grantor under the Receivables
owned by it as it determines in its reasonable business judgment.


(c)Inspection of Invoices. Each Grantor will, and will cause each Subsidiary to,
permit any representatives designated by the Administrative Agent (or if an
Event of Default has occurred and is continuing, any Lender) (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
conduct at such Grantor’s premises field examinations of such Grantor’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.


(d)Disclosure of Counterclaims on Receivables. If, to the knowledge of such
Grantor, any dispute, claim, or defense exists or has been asserted or
threatened with respect to any such Receivable in an amount in excess of
$5,000,000, such Grantor will promptly disclose such fact to the Administrative
Agent in writing. Such Grantor shall send the Administrative Agent a copy of
each credit memorandum in excess of $5,000,000 as soon as issued. Each Grantor
shall apply any discount, credit or agreement to make a rebate or to otherwise
reduce the amount owing on any Receivable in accordance with its reasonable
business judgment.


(e)Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper if (i)
the face amount thereof is in excess of $1,000,000 or (ii) the face amount
thereof, when taken together with all other electronic chattel paper to which
the Administrative Agent was not previously granted Control is in excess of
$1,000,000 in the aggregate (with all such electronic chattel paper then being
required to be made subject to the Administrative Agent’s Control), in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.


4.3.    Inventory and Equipment.


(a)Maintenance of Goods. Such Grantor will do all things commercially reasonably
necessary to maintain, preserve, protect and keep its Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of such Grantor’s business and
except for ordinary wear and tear in respect of the Equipment.


(b)    Returned Inventory. If an Account Debtor returns any Inventory to Such
Grantor, such Grantor shall immediately report to the Administrative Agent any
return involving an amount in excess of $5,000,000. Each such report shall
indicate the reasons for the returns and the


13

--------------------------------------------------------------------------------




locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default exists, such
Grantor, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) [reserved]; (iii)
dispose of the returned Inventory solely according to the Administrative Agent’s
written instructions; and (iv) not issue any credits or allowances with respect
thereto without the Administrative Agent’s prior written consent. All returned
Inventory shall be subject to the Administrative Agent’s Liens thereon.
(c)    Inventory Count. Such Grantor will conduct at its discretion either (A) a
physical count of its Eligible Inventory (as defined in the ABL Credit
Agreement) at least once per fiscal year (and during the continuation of an
Event of Default at such other times as the Administrative Agent requests) or
(B) a cycle count of its Eligible Inventory throughout each fiscal year (and
during the continuation of an Event of Default at such other times as the
Administrative Agent requests); provided, that no more than $2,000,000 in
Eligible Inventory in the aggregate shall be at locations which are not subject
to Clause (A) or (B) above; provided, further that after and during the
continuation of an Event of Default, the Administrative Agent shall determine in
its sole discretion whether Grantors shall be required to implement Clause (A)
or (B) above with respect to its Eligible Inventory.
(d)    [Reserved].
(e)    Titled Equipment. At any time the fair market value of any single piece
of Equipment (including, without limitation, vehicles) covered by a certificate
of title owned by all of the Grantors exceeds $250,000, then the applicable
Grantors shall deliver notice thereof to the Administrative Agent and, subject
to the Intercreditor Agreement, deliver to the Administrative Agent, upon
request, the original of any such Equipment title certificate and provide and/or
file all other documents or instruments necessary to have the Lien of the
Administrative Agent noted on any such certificate or with the appropriate state
office.


4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the Intercreditor Agreement and the Credit Agreement, such Grantor
will (a) deliver to the Administrative Agent the originals of all Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist) if (i) the amount thereof is in excess of $1,000,000 or (ii) the amount
thereof, when taken together with all other Chattel Paper, Securities and
Instruments not previously delivered to the Administrative Agent is in excess of
$1,000,000 in the aggregate (with all such Chattel Paper, Securities and
Instruments then being required to be delivered to the Administrative Agent),
(b) hold in trust for the Administrative Agent upon receipt and immediately
thereafter deliver to the Administrative Agent any such Chattel Paper,
Securities and Instruments constituting Collateral, (c) upon the Administrative
Agent’s request, deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and (d)
promptly upon the Administrative Agent’s request, deliver to the Administrative
Agent a duly executed amendment to this Security Agreement, in the form of
Exhibit I hereto (the “Amendment”), pursuant to which such Grantor will pledge
such additional Collateral. Such Grantor hereby authorizes the Administrative
Agent to attach each Amendment to this Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.


4.5.    Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not


14

--------------------------------------------------------------------------------




represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, in each case to
cause the Administrative Agent to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary (including in
connection with a Securities Account that is not an Excluded Account) within
ninety (90) days of the Effective Date (as such period may be extended by the
Administrative Agent in its sole discretion), cause such securities intermediary
to enter into a control agreement with the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, giving the
Administrative Agent Control.




4.6.    Pledged Collateral.


(a)Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Liens permitted
pursuant to Section 4.1(e) and sales of assets permitted pursuant to Section
4.1(d)) or merge or consolidate with any other entity (except as permitted by
the Credit Agreement), or (ii) vote any such Pledged Collateral in favor of any
of the foregoing.


(b)Issuance of Additional Securities. Such Grantor will not permit or suffer the
issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor and as otherwise permitted by the
Credit Agreement.


(c)Registration of Pledged Collateral. Such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the reasonable option of the
Administrative Agent.


(d)Exercise of Rights in Pledged Collateral.


(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.


(ii)Such Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence of an Event of Default, without notice, to exercise all
voting rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.


15

--------------------------------------------------------------------------------






(iii)Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and


(iv)All Excluded Payments and all other distributions in respect of any Pledged
Collateral owned by such Grantor, whenever paid or made, shall be delivered to
the Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).


(v)Such Grantor hereby authorizes and instructs each issuer of any Investment
Property pledged by such Grantor hereunder to, and each Grantor that is an
issuer of Investment Property pledged by another Grantor agrees and consents to,
after the occurrence and during the continuance of an Event of Default, (i)
comply with any instruction received by it from the Administrative Agent in
writing (and any other issuer from time to time hereby agrees to comply with
such instruction) that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Security
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.




(e)Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.


4.7.    Intellectual Property.


(a)[Reserved].


(b)Such Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) necessary to Grantor’s
business may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States


16

--------------------------------------------------------------------------------




Copyright Office or any court) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.


(c)If Grantor, either directly or through any agent, employee, licensee or
designee, file an application for the registration of any Patent or Trademark
with the United States Patent and Trademark Office or any similar office or
agency such Grantor shall provide an updated version of Exhibit D to this
Security Agreement as set forth in Section 4.17 and required by Section 5.01(c)
of the Credit Agreement, and with respect to Copyrights, such Grantor shall
provide the Administrative Agent written notice within five (5) days after
filing any application with the United States Copyright Office. Upon request of
the Administrative Agent, such Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may request to evidence the
Administrative Agent’s first priority security interest (or a security interest
with the priority required by the Intercreditor Agreement for so long as the
Intercreditor Agreement is in effect) on such Patent, Trademark or Copyright,
and the General Intangibles of such Grantor relating thereto or represented
thereby.


(d)Such Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings; provided that no such
actions shall be required in connection with any applications or Patents,
Trademarks and Copyrights that such Grantor reasonably determines are no longer
necessary or cost effective for its business or operations.


(e)Such Grantor shall, use its reasonable business judgment in determining
whether to sue for infringement, misappropriation or dilution and use its
reasonable business judgment in determining what amount to recover from damages
for such infringement, misappropriation or dilution, and shall take such other
actions as it deems consistent with its reasonable business judgment under the
circumstances to protect such Patent, Trademark or Copyright. In the event that
such Grantor institutes suit for claims in excess of $1,000,000 in the aggregate
because any of its Patents, Trademarks or Copyrights constituting Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall comply with Section 4.8.


4.8    Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a Commercial Tort Claim belonging to such Grantor that it
reasonably determines to be worth in excess of $1,000,000 and that has arisen in
the course of such Grantor’s business in addition to the Commercial Tort Claims
described in Exhibit J, which are all of such Grantor’s Commercial Tort Claims
as of the Effective Date, such Grantor shall within thirty (30) days after the
same is acquired by it (i) notify the Administrative Agent of such Commercial
Tort Claim and (ii) unless the Administrative Agent otherwise consents, promptly
enter into an amendment to this Security Agreement, in the form of Exhibit I
hereto, granting to Administrative Agent a first priority security interest (or
a security interest with the priority required by the Intercreditor Agreement
for so long as the Intercreditor Agreement is in effect) in such Commercial Tort
Claim.


4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit in excess of $1,000,000, it shall promptly, and in any
event within thirty (30) days after becoming a beneficiary, notify the
Administrative Agent thereof and shall use commercially reasonable efforts to
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Administrative Agent and (ii) subject to the
Intercreditor Agreement (for so long as the Intercreditor Agreement is in
effect), agree to direct all payments thereunder to a Deposit


17

--------------------------------------------------------------------------------




Account at the Administrative Agent or subject to a Deposit Account Control
Agreement for application to the Secured Obligations, in accordance with Section
2.18 of the Credit Agreement, all in form and substance reasonably satisfactory
to the Administrative Agent.


4.10.    Governmental Claims. Subject to the Intercreditor Agreement (for so
long as the Intercreditor Agreement is in effect), after the occurrence and
during the continuance of an Event of Default and upon the request of the
Administrative Agent or the Required Lenders, each Grantor shall take all
actions necessary with respect to any requested Account owed to it by any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof to require such Person to make payments
under such Accounts to the Administrative Agent directly during the continuance
of an Event of Default, including without limitation, any actions required under
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.)


4.11.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.


4.12.    Insurance. (a)    In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall be in an
amount equal to the lesser of the total Commitment or the total replacement cost
value of the improvements and at a minimum comply with applicable law, including
the Flood Disaster Protection Act of 1973, as amended.


    (b)    All insurance policies required hereunder and under Section 5.10 of
the Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) as an additional insured or as lender loss
payee, as applicable, and shall contain lender loss payable clauses, through
endorsements in form and substance satisfactory to the Administrative Agent,
which provide that, subject to the Intercreditor Agreement (for so long as the
Intercreditor Agreement is in effect): (i) all proceeds thereunder with respect
to any Collateral shall be payable to the Administrative Agent; (ii) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy; and (iii) such policy and lender loss payable
or mortgagee clauses may be canceled, amended, or terminated only upon at least
thirty (30) days prior written notice given to the Administrative Agent.


(c)    Upon the request of the Administrative Agent, the Borrower shall execute
and deliver, and cause each other applicable Loan Party to execute and deliver,
to Administrative Agent a collateral assignment, in form and substance
satisfactory to Administrative Agent, of each business interruption insurance
policy maintained by the Loan Parties.


(d)    All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, and such
failure shall continue unremedied for five (5) Business Days, the Administrative
Agent may obtain such insurance at the Borrower’s expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.




18

--------------------------------------------------------------------------------




4.13.     Collateral Access Agreements. Subject to Section 5.15 of the Credit
Agreement, such Grantor shall use commercially reasonable efforts to obtain a
Collateral Access Agreement, from the lessor of each leased or sub-leased
property, mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located in excess of $50,000, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent. Subject to Section 5.15 of the Credit
Agreement, the Grantors shall have the reasonable discretion to determine (i) if
it is commercially reasonable to pursue a Collateral Access Agreement at a
specific location and (ii) if it has made commercially reasonable efforts to
obtain an effective, fully executed Collateral Access Agreement with respect to
any of its locations.
 
4.14.     Deposit Account Control Agreements. Subject to Section 5.15 of the
Credit Agreement and Section 7.2, such Grantor will provide to the
Administrative Agent promptly upon the Administrative Agent’s request, a Deposit
Account Control Agreement duly executed on behalf of each financial institution
holding a deposit account (other than an Excluded Account) of such Grantor as
set forth in Exhibit B of this Security Agreement.


4.15. Change of Name or Location . Such Grantor shall not (a) change its name as
it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless (i) such Grantor
provides three (3) Business Days prior written notice of such change to the
Administrative Agent and (ii) such Grantor promptly takes or completes any
reasonable action requested by the Administrative Agent in connection with
preserving the validity, perfection or priority of the Administrative Agent’s
security interest in the Collateral (including any action to continue the
perfection of any Liens in favor of the Administrative Agent, on behalf of the
Secured Parties, in any Collateral); provided that, any new location shall be in
the continental U.S. or Puerto Rico.


4.16 Excluded Property and Excess Securities.


(a)    Notwithstanding anything to the contrary set forth in this Security
Agreement or in the Credit Agreement, no Grantor shall be required to (i) take
any action in order to create or perfect a security interest in any Excluded
Property or (ii) deliver any security documents, collateral documents, or
similar agreements under the laws of any jurisdiction other than the U.S., its
territories or jurisdictions located therein.


(b)    If any Grantor delivers certificated Securities to the Administrative
Agent representing in excess of 65% of the total issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any CFC or Excluded Domestic Holding Company (such excess, the
“Excess Securities”) in order to facilitate compliance with ‎this Article, the
Administrative Agent agrees that (i) such Excess Securities shall not constitute
Pledged Collateral or Collateral, (ii) the Administrative Agent shall have no
right, title or interest in or to such Excess


19

--------------------------------------------------------------------------------




Securities and (iii) the Administrative Agent shall hold such Excess Securities
solely as a nominee for the benefit of such Grantor.


4.17 Updating of Exhibits to the Security Agreement. The Borrower will provide
to the Administrative Agent, (i) concurrently with the delivery of the
certificate of a Financial Officer of the Borrower as required by Section
5.01(d) of the Credit Agreement, updated versions of the Exhibits to this
Security Agreement (provided that if there have been no changes to any such
Exhibits since the previous updating thereof required hereby, the Borrower shall
indicate that there has been “no change” to the applicable Exhibit(s)) or (ii)
as often as the Borrower deems appropriate or required to make its
representations and warranties materially true and accurate, updated versions of
the Exhibits to this Security Agreement delivered with an officer’s certificate
of the Borrower reasonably satisfactory to the Administrative Agent, that
certifies that the updated versions of the Exhibits are true and correct as of
the date such officer’s certificate is delivered.




ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:


(a)Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.


(b)Any Grantor shall fail to observe or perform any of the terms or provisions
of Sections 4.1(b), 4.1(f), 4.1(g), 4.6(d)(v), 4.11, 4.15, 7.1(a), 7.1(b) and
7.2.


(c)Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V) and such failure shall
continue unremedied for a period of thirty (30) days after the earlier of
knowledge of such breach or notice thereof from the Administrative Agent.


(d)The occurrence of any “Event of Default” under, and as defined in, the Credit
Agreement.


(e)Any Equity Interest which is included within the Collateral shall at any time
constitute a Security or the issuer of any such Equity Interest shall take any
action to have such interests treated as a Security unless (i) all certificates
or other documents constituting such Security have been delivered to the
Administrative Agent and such Security is properly defined as such under Article
8 of the UCC of the applicable jurisdiction, whether as a result of actions by
the issuer thereof or otherwise, or (ii) the Administrative Agent has entered
into a control agreement in form and substance satisfactory to the
Administrative Agent with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.
    
5.2.
Remedies.



(a)Upon the occurrence of an Event of Default, the Administrative Agent may or
at the direction of the Required Lenders, shall exercise any or all of the
following rights and remedies:


20

--------------------------------------------------------------------------------






(i)those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;


(ii)those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;


(iii)give notice of sole control or any other instruction under any Deposit
Account Control Agreement or any other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;


(iv)without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Administrative Agent may deem commercially reasonable; and


(v)concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.


(b)The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.


(c)The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.


(d)Subject to applicable law, until the Administrative Agent is able to effect a
sale, lease, or other disposition of Collateral, the Administrative Agent shall
have the right to hold or use Collateral, or any part thereof, to the extent
that it deems appropriate for the purpose of preserving Collateral or its value
or for any other purpose deemed appropriate by the Administrative Agent. The


21

--------------------------------------------------------------------------------




Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.


(e)If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Swap Agreement Obligations or
Banking Services Obligations outstanding, the Secured Parties holding in the
aggregate at a least a majority of the aggregate net early termination payments
and all other amounts then due and unpaid under outstanding Swap Agreements and
agreements evidencing Banking Services may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Agreement Obligations pursuant to
the terms of the Swap Agreement or any Banking Services Obligations pursuant to
the terms of any agreement evidencing Banking Services.


(f)Notwithstanding the foregoing, neither the Administrative Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.


(g)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.


5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent following the occurrence and during the continuance of an Event of
Default, each Grantor will:


(a)assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at such Grantor’s premises or
elsewhere;


(b)permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;


(c)prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration


22

--------------------------------------------------------------------------------




statements, a prospectus and such other documentation in connection with the
Pledged Collateral as the Administrative Agent may request, all in form and
substance satisfactory to the Administrative Agent, and furnish to the
Administrative Agent, or cause an issuer of Pledged Collateral to furnish to the
Administrative Agent, any information regarding the Pledged Collateral in such
detail as the Administrative Agent may specify;


(d)take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each other Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.


5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V
after and during the continuance of an Event of Default at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein. The
foregoing rights are subject to the Administrative Agent using all Intellectual
Property substantially in a manner consistent with that used by each Grantor
prior to the Event of Default and substantially the same level of quality as the
same or similar products and services of such Grantor prior to the Event of
Default, in each case, to the extent necessary to preserve the validity of such
Intellectual Property.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.    Account Verification. Upon five (5) Business Days prior written notice
to such Grantor, the Administrative Agent may at any time, in the Administrative
Agent’s own name, in the name of a nominee of the Administrative Agent, or in
the name of any Grantor communicate (by mail, telephone, facsimile or otherwise)
with the Account Debtors of any such Grantor, parties to contracts with any such
Grantor and obligors in respect of Instruments of any such Grantor to verify
with such Persons, to the Administrative Agent’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Instruments,
Chattel Paper, payment intangibles and/or other Receivables;


23

--------------------------------------------------------------------------------




provided that no notice to such Grantor shall be required if an Event of Default
has occurred and is continuing.


6.2.    Authorization for Administrative Agent to Take Certain Action.


(a)    Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, and (iii) after the occurrence and during the continuance of an
Event of Default, (A) to endorse and collect any cash proceeds of the
Collateral, (B) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(C) to apply, subject to the Intercreditor Agreement (for so long as the
Intercreditor Agreement is in effect) the proceeds of any Collateral received by
the Administrative Agent to the Secured Obligations as provided in Section 7.3,
(D) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted by Section 4.1(e)), (E) to
contact Account Debtors for any reason, (F) to demand payment or enforce payment
of the Receivables in the name of the Administrative Agent or such Grantor and
to endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (G) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables, (H)
to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (I) to settle, adjust,
compromise, extend or renew the Receivables, (J) to settle, adjust or compromise
any legal proceedings brought to collect Receivables, (K) to prepare, file and
sign such Grantor’s name on a proof of claim in bankruptcy or similar document
against any Account Debtor of such Grantor, (L) to prepare, file and sign such
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (M) to change the address
for delivery of mail addressed to such Grantor to such address as the
Administrative Agent may designate and to receive, open and dispose of all mail
addressed to such Grantor, and (N) to do all other acts and things necessary to
carry out this Security Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.


(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.




24

--------------------------------------------------------------------------------




6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF A DEFAULT.


6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR AFFILIATES, OR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


7.1.    Collection of Receivables.


(a) Subject to Section 5.15 of the Credit Agreement, on or before the Effective
Date, each Grantor shall execute and deliver to the Administrative Agent Deposit
Account Control Agreements for each Deposit Account (other than Excluded
Accounts) maintained by such Grantor into which all cash, checks or other
similar payments relating to or constituting payments made in respect of
Receivables will be deposited (each, a “Collateral Deposit Account”), which
Collateral Deposit Accounts are identified as such on Exhibit B. After the
Effective Date, each Grantor will comply with the terms of Section 7.2.


(b)Each Grantor shall direct all of its Account Debtors to forward payments
directly to a Collateral Deposit Account. At no time after the occurrence and
during the continuance of


25

--------------------------------------------------------------------------------




an Event of Default shall any Grantor remove any item from a Collateral Deposit
Account without the Administrative Agent’s prior written consent. If any Grantor
should refuse or neglect to notify any Account Debtor to forward payments
directly to a Collateral Deposit Account after notice from the Administrative
Agent, the Administrative Agent shall be entitled to make such notification
directly to such Account Debtor. If notwithstanding the foregoing instructions,
any Grantor receives any proceeds of any Receivables, such Grantor shall receive
such payments as the Administrative Agent’s trustee, and shall immediately
deposit all cash, checks or other similar payments related to or constituting
payments made in respect of Receivables received by it to a Collateral Deposit
Account. At all times after the occurrence and during the continuance of an
Event of Default all funds deposited into a Collateral Deposit Account will be
swept on a daily basis into a concentration account (the “Collection Account”)
maintained by such Grantor at a bank or banks satisfactory to the Administrative
Agent in its sole discretion (which, at the discretion of the Administrative
Agent may be an account maintained by such Grantor with the Administrative
Agent) which Collection Account shall be in the sole Control of the
Administrative Agent. No Grantor shall have any Control whatsoever over the
Collection Account. The Administrative Agent shall have sole access to the
Collection Account at all times and each Grantor shall take all actions
necessary to grant the Administrative Agent such sole access. The Administrative
Agent shall hold and apply funds received into the Collection Account as
provided by the terms of Section 7.3.


7.2.    Covenant Regarding New Deposit Accounts. Within fifteen (15) days (or
such later date as the Administrative Agent may agree in its sole discretion)
after opening or replacing any Collateral Deposit Account or other Deposit
Account (other than an Excluded Account) each Grantor shall (a) deliver written
notice thereof to the Administrative Agent, which notice shall include an
updated Exhibit B with respect to such new Deposit Account, and (b) cause each
bank or financial institution in which it has opened such Collateral Deposit
Account or such other Deposit Account, to enter into a Deposit Account Control
Agreement with the Administrative Agent in order to give the Administrative
Agent Control of such Collateral Deposit Account or such other Deposit Account.
In the case of Deposit Accounts maintained with Lenders, the terms of such
letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.


7.3.    Application of Proceeds; Deficiency. Subject to the Intercreditor
Agreement (for so long as the Intercreditor Agreement is in effect), all amounts
deposited in the Collection Account shall be deemed received by the
Administrative Agent in accordance with Section 2.18 of the Credit Agreement;
provided that, so long as no Event of Default exists, collections which are
received into the Collection Account shall be deposited into the Borrower’s
Funding Account rather than being used to reduce amounts owing under the Credit
Agreement. The Administrative Agent shall require all other cash proceeds of the
Collateral, which are not required to be applied to the Obligations pursuant to
Section 2.11 of the Credit Agreement, to be deposited in a special non‑interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Section 2.18 of the Credit
Agreement unless a court of competent jurisdiction shall otherwise direct. The
balance, if any, after all of the Secured Obligations have been satisfied, shall
be deposited by the Administrative Agent into such Grantor’s general operating
account with the Administrative Agent. The Grantors shall remain liable, jointly
and severally, for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by Administrative Agent or any other
Secured Party to collect such deficiency.


ARTICLE VIII




26

--------------------------------------------------------------------------------




GENERAL PROVISIONS


8.1.    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten (10) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.


8.2.    Limitation on Administrative Agent’s and Other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to


27

--------------------------------------------------------------------------------




provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.


8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any reasonable and
documented out-of-pocket expenses paid by the Administrative Agent pursuant to
this Section 8.4. The Grantors’ obligation to reimburse the Administrative Agent
pursuant to the preceding sentence shall be a Secured Obligation payable in
accordance with Section 2.18(g) of the Credit Agreement.


8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 8.7
or in Article VII will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.


8.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in


28

--------------------------------------------------------------------------------




writing signed by the Administrative Agent with the consent or at the direction
of the Required Lenders.


8.7.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
Subject to compliance with the Intercreditor Agreement, no waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Secured Parties until the
Secured Obligations have been paid in full.


8.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.


8.9.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


8.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
permitted successors and assigns (including all persons who become bound as a
debtor to this Security Agreement), except that no Grantor shall have the right
to assign its rights or delegate its obligations under this Security Agreement
or any interest herein, without the prior written consent of the Administrative
Agent. No sales of participations, assignments, transfers, or other dispositions
of any agreement governing the Secured Obligations or any portion thereof or


29

--------------------------------------------------------------------------------




interest therein shall in any manner impair the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, hereunder.


8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.


8.12.    Expenses. The Grantors shall reimburse the Administrative Agent for any
and all reasonable out‑of‑pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees) paid or incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and, to
the extent provided in the Credit Agreement, in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.


8.13.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.


8.14.    Termination.


(a)    This Security Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until (i) the Credit Agreement has terminated pursuant to its express terms and
(ii) all of the Secured Obligations have been indefeasibly paid and performed in
full (or with respect to any outstanding Letters of Credit, such Letter of
Credit has been cash collateralized as required by Section 2.06(j) of the Credit
Agreement) other than contingent indemnification obligations as to which no
claim has been made and no commitments of the Administrative Agent or the other
Secured Parties which would give rise to any Secured Obligations are
outstanding.


(b)    Liens on the Collateral will be released in accordance with Section
9.02(c) of the Credit Agreement and Section 4.2 of the Intercreditor Agreement.




8.15.    Entire Agreement. This Security Agreement, together with the other Loan
Documents embodies the entire agreement and understanding between the Grantors
and the Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings among the Grantors and the Administrative Agent
relating to the Collateral.


8.16.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


8.17.    CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR


30

--------------------------------------------------------------------------------




ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.


8.18.    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).


8.19.    Indemnity. Each Grantor shall, jointly and severally, indemnify the
Administrative Agent, the Secured Parties and each related party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of the execution of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.


8.20.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.


8.21.    Subordination of Intercompany Indebtedness. Each Grantor agrees that
any and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations, provided that, and not in contravention of the foregoing, so long
as no Default or Event of Default has occurred and is continuing, such Grantor
may make loans to and receive payments in the ordinary course of business with
respect to such Intercompany Indebtedness from each such Obligor to the


31

--------------------------------------------------------------------------------




extent not prohibited by the terms of this Security Agreement and the other Loan
Documents. Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Secured Parties and the Administrative Agent in those assets.
No Grantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
this Security Agreement has terminated in accordance with Section 8.14. If all
or any part of the assets of any Obligor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of such Obligor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly to the
Administrative Agent for application on any of the Secured Obligations, due or
to become due, until such Secured Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Grantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the termination of this
Security Agreement in accordance with Section 8.14, such Grantor shall receive
and hold the same in trust, as trustee, for the benefit of the Secured Parties
and shall forthwith deliver the same to the Administrative Agent, for the
benefit of the Secured Parties, in precisely the form received (except for the
endorsement or assignment of the Grantor where necessary), for, subject to the
Intercreditor Agreement (for so long as the Intercreditor Agreement is in
effect), application to any of the Secured Obligations, due or not due, and,
until so delivered, the same shall be held in trust by the Grantor as the
property of the Secured Parties. If any such Grantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Grantor agrees that until the termination of this Security Agreement in
accordance with Section 8.14, no Grantor will assign or transfer to any Person
(other than the Administrative Agent or the Borrower or another Grantor) any
claim any such Grantor has or may have against any Obligor.
8.22.    Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Security Agreement, the Liens, security interests and rights
granted pursuant to this Security Agreement or any other Loan Document shall be
as set forth in, and subject to the terms and conditions of (and the exercise of
any right or remedy by the Administrative Agent hereunder or thereunder shall be
subject to the terms and conditions of), the Intercreditor Agreement. In the
event of any conflict between this Security Agreement or any other Loan Document
and the Intercreditor Agreement, the Intercreditor Agreement shall control, and
no right, power, or remedy granted to the Administrative Agent hereunder or
under any other Loan Document shall be exercised by the Administrative Agent,
and no direction shall be given by the Administrative Agent in contravention of
the Intercreditor Agreement.
Without limiting the generality of the foregoing, and notwithstanding anything
herein to the contrary, all rights and remedies of the Administrative Agent (and
the Secured Parties) shall be subject to the terms of the Intercreditor
Agreement, and, with respect to the ABL Priority Collateral until the ABL
Obligations Payment Date (as defined in the Intercreditor Agreement), any
obligation of the Borrower and other Grantors hereunder or under any other Loan
Document with respect to the


32

--------------------------------------------------------------------------------




delivery or control of any ABL Priority Collateral, the novation of any lien on
any certificate of title, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person, in each case in connection with any ABL
Priority Collateral shall be deemed to be satisfied if the applicable Grantor
complies with the requirements of the similar provision of the applicable ABL
Loan Document. Until the ABL Obligations Payment Date, the delivery of any ABL
Priority Collateral to the ABL Representative pursuant to the ABL Loan Documents
shall satisfy any delivery requirement hereunder or under any other Loan
Document.


ARTICLE IX
NOTICES


9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.


9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII of the Credit Agreement. Any successor Administrative Agent
appointed pursuant to Article VIII of the Credit Agreement shall be entitled to
all the rights, interests and benefits of the Administrative Agent hereunder.


[Signature Page Follows]








33

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.






 
 
GRANTORS:
 
 
 
 
 
GLOBAL BRASS AND COPPER, INC.
 
 
GLOBAL BRASS AND COPPER HOLDINGS, INC.
 
 
CHASE BRASS, LLC
 
 
CHASE INDUSTRIES, LLC
 
 
CHASE BRASS AND COPPER COMPANY, LLC
 
 
GBC METALS, LLC
 
 
OLIN FABRICATED METAL PRODUCTS, LLC
 
 
BRYAN METALS, LLC
 
 
A.J. OSTER, LLC
 
 
A.J. OSTER FOILS, LLC
 
 
A.J. OSTER CARIBE, LLC
 
 
A.J. OSTER WEST, LLC



 


By:
 
/s/ Christopher J. Kodosky
 
 
Name: Christopher J. Kodosky
 
 
Title: Chief Financial Officer









(Signature Page to Term Loan Pledge and Security Agreement)

--------------------------------------------------------------------------------






 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent





By:
 
/s/ Nathan L. Bloch
 
 
Name: Nathan L. Bloch
 
 
Title: Managing Director

















(Signature Page to Term Loan Pledge and Security Agreement)

--------------------------------------------------------------------------------






    
EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)




NOTICE ADDRESS FOR ALL GRANTORS




 
 
c/o
 
 
 
Attention:
 
Facsimile:
 



INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}




I.    Name of Grantor: _____________________________________


II.    State of Incorporation or Organization: _______________________________


III.    Type of Entity: _______________________________________


IV.    Organizational Number assigned by State of Incorporation or Organization:
_________________


V.    Federal Identification Number: ________________________________


VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:



                    
                    
                    
                    


Attention:            


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:










(b)    Properties Leased by the Grantor (Include Landlord’s Name):












    




--------------------------------------------------------------------------------




(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):





--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}




I.    Name of Grantor: _____________________________________


II.    State of Incorporation or Organization: _______________________________


III.    Type of Entity: _______________________________________


IV.    Organizational Number assigned by State of Incorporation or Organization:
_________________


V.    Federal Identification Number: ________________________________


VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:



                    
                    
                    
                    


Attention:            


VII.    Locations of Collateral:


(a)    Properties Owned by the Grantor:










(b)    Properties Leased by the Grantor (Include Landlord’s Name):












(c)    Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):












[NOTE: ADD ADDITIONAL INFORMATION PAGE FOR EACH GRANTOR]




--------------------------------------------------------------------------------






EXHIBIT B
(See Sections 3.5 and 7.1 of Security Agreement)


DEPOSIT ACCOUNTS


    




Name of Grantor




Name of Institution




Account Number
Check here if Deposit Account is a Collateral Deposit Account
Description of Deposit Account if not a Collateral Deposit Account
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







SECURITIES ACCOUNTS


Name of Grantor
Name of Institution
Account Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------








EXHIBIT C
(See Section 3.7 of Security Agreement)


LETTER OF CREDIT RIGHTS


















CHATTEL PAPER






--------------------------------------------------------------------------------






EXHIBIT D
(See Section 3.10 and 3.11 of Security Agreement)


INTELLECTUAL PROPERTY RIGHTS


PATENTS


Name of Grantor
Patent Description
Patent Number
Issue Date
 
 
 
 
 
 
 
 



PATENT APPLICATIONS


Name of Grantor
Patent Application
Application Filing Date
Application Serial Number
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARKS


Name of Grantor
Trademark
Registration Date
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 



TRADEMARK APPLICATIONS


Name of Grantor
Trademark Application
Application Filing Date
Application Serial Number
 
 
 
 
 
 
 
 
 
 
 
 



COPYRIGHTS


Name of Grantor
Copyright
Registration Date
Registration Number
 
 
 
 
 
 
 
 
 
 
 
 



COPYRIGHT APPLICATIONS


Name of Grantor
Copyright Application
Application Filing Date
Application Serial Number
 
 
 
 
 
 
 
 
 
 
 
 

            




--------------------------------------------------------------------------------




INTELLECTUAL PROPERTY LICENSES


Name of Grantor
Name of Agreement
Date of Agreement
Parties to Agreement
 
 
 
 
 
 
 
 
 
 
 
 



REQUIRED CONSENT OR APPROVALS




--------------------------------------------------------------------------------






EXHIBIT E
(See Section 3.11 of Security Agreement)


TITLE DOCUMENTS


I. Vehicles/Equipment subject to certificates of title:
        
Name of Grantor
Description
Title Number
State Where Issued
 
 
 
 
 
 
 
 
 
 
 
 





II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:
            
Name of Grantor
Description
Registration Number
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT F
    
[Reserved]


    




--------------------------------------------------------------------------------




EXHIBIT G
(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)


LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY




STOCKS
    


Name of Grantor




Issuer


Certificate Number(s)


Number of Shares




Class of Stock
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





BONDS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    
GOVERNMENT SECURITIES


Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




[Add description of custody accounts or arrangements with securities
intermediary, if applicable]




--------------------------------------------------------------------------------




EXHIBIT H
(See Section 3.1 of Security Agreement)


OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED








--------------------------------------------------------------------------------




EXHIBIT I
(See Section 4.4 and 4.8 of Security Agreement)


AMENDMENT




This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Term Loan Pledge and Security Agreement, dated ____________ __,
____, between the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A.,
as the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Security Agreement”)
and that the Collateral listed on Schedule I to this Amendment shall be and
become a part of the Collateral referred to in said Security Agreement and shall
secure all Secured Obligations referred to in the Security Agreement.


                        




 
 
 
By:
 
 
Name:
 
 
Title:
 
 







--------------------------------------------------------------------------------




SCHEDULE I TO AMENDMENT


STOCKS
    


Name of Grantor




Issuer


Certificate Number(s)


Number of Shares




Class of Stock
Percentage of Outstanding Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



BONDS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    
GOVERNMENT SECURITIES


Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)


Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add description of custody accounts or arrangements with securities
intermediary, if applicable]


COMMERCIAL TORT CLAIMS


Name of Grantor
Description of Claim
Parties
Case Number; Name of Court where Case was Filed
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




ANNEX I TO TERM LOAN PLEDGE AND SECURITY AGREEMENT


Reference is hereby made to the Term Loan Pledge and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), dated as of ____________, 2016 by and among by and among
Global Brass and Copper, Inc., a Delaware corporation (“Borrower”), Global Brass
and Copper Holdings, Inc., a Delaware corporation (“Holdings”), the entities
listed on the signature pages hereto (Borrower, Holdings and such listed
entities, collectively, the “Initial Grantors”), and certain other entities
which become parties to the Security Agreement from time to time, including,
without limitation, those that become party thereto by executing a Security
Agreement Supplement in substantially the form hereof (such parties, including
the undersigned, together with the [_____________], the “Grantors”), in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
for the benefit of the Secured Parties under the Credit Agreement. Each
capitalized terms used herein and not defined herein shall have the meanings
given to it in the Security Agreement.


By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________________________] [corporation] [partnership] [limited liability
company] (the “New Grantor”) agrees to become, and does hereby become, a Grantor
under the Security Agreement and agrees to be bound by such Security Agreement
as if originally a party thereto. The New Grantor hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Grantor’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Secured Obligations.


By its execution below, the New Grantor represents and warrants as to itself
that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of the date hereof. The New
Grantor represents and warrants that the supplements to the Exhibits to the
Security Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Security Agreement. The New Grantor shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest (or a
security interest with the priority required by the Intercreditor Agreement for
so long as the Intercreditor Agreement is in effect) in and lien against the New
Grantor’s Collateral, including, without limitation, delivering all certificated
Pledged Collateral to the Administrative Agent (and other Collateral required to
be delivered under the Security Agreement), and taking all steps necessary to
properly perfect the Administrative Agent’s interest in any uncertificated
Pledged Collateral.


IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [__________________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Security Agreement as of this ___________ day of
____________, ____.




 
 
[NAME OF NEW GRANTOR]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 







--------------------------------------------------------------------------------




EXHIBIT J
(See Definition of “Commercial Tort Claims”)


COMMERCIAL TORT CLAIMS

[Describe parties, case number (if applicable), nature of dispute]






